Title: To James Madison from Mr. Plumard Jr., 20 September 1805 (Abstract)
From: Plumard Jr., Mr.
To: Madison, James


          § From Mr. Plumard Jr. 20 September 1805, Nantes. “An Intimate relation of mine Mr. Plumard Derieux of Virginia, has indicated to me your address, in the confidence you would be so good as to forward him the Letters I might send you. I crave your obliging in this Circumstance and send you one inclosed.
          “Being accountable to him for ₶504.11 tournois I Applied here to mr Patterson the commercial agent of the united states, in nantes, whose brother you are acquainted with, and who will p⟨rocur⟩;e that sum for the account, of mr Plumard Derieux. Be so good, Sir, as to receive it and please to inform the said, of it.
          “For the receipte of mr Patterson, that I have sent to mr Plumard Derieux, the Dollar is to be settled at 5 ₶livre.8!∫!—this for your regulation.”
        